NOTICE
                                       2015 IL App (5th) 140423
 Decision filed 02/11/15.   The
 text of this decision may be               NO. 5-14-0423
 changed or corrected prior to
 the filing of a Petition for
 Rehearing or the disposition of               IN THE
 the same.

                                   APPELLATE COURT OF ILLINOIS

                              FIFTH DISTRICT
________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,        )     Appeal from the
                                            )     Circuit Court of
      Plaintiff-Appellant,                  )     Madison County.
                                            )
v.                                          )     No. 14-TR-8913
                                            )
CHRISTOPHER M. GEILER,                      )     Honorable
                                            )     Elizabeth R. Levy,
      Defendant-Appellee.                   )     Judge, presiding.
________________________________________________________________________

         JUSTICE MOORE delivered the judgment of the court, with opinion.
         Justices Stewart and Schwarm concurred in the judgment and opinion.

                                         OPINION

¶1       The State appeals the July 31, 2014, order of the circuit court of Madison County

that granted the motion of the defendant, Christopher M. Geiler, to dismiss a traffic

citation for failure to timely file the citation with the circuit clerk within 48 hours, in

violation of Illinois Supreme Court Rule 552 (eff. Sept. 30, 2002), as a part of a clear and

consistent violation of said rule. For the following reasons, we affirm.

¶2                                          FACTS

¶3       On May 5, 2014, the defendant was issued a traffic citation by the police

department of the City of Troy for driving 15 miles per hour over the speed limit. The

                                                1
citation was filed in the Madison County circuit clerk's office on May 9, 2014. On June

11, 2014, the defendant filed a pro se motion to dismiss the citation, alleging that it was

not processed in a timely fashion, in violation of Illinois Supreme Court Rule 552 (eff.

Sept. 30, 2002).

¶4     A hearing on the motion was held on July 30, 2014, 1 at which the following

testimony and evidence was adduced. Todd Hays testified that he is employed as a

detective by the Troy police department and has been so employed for over 11 years. He

described the citation and complaint filing process as follows. Once a citation is issued,

it is deposited into a secure bond box in the dispatch office. Every Monday and Friday,

the supervisors remove the citations from the box, review them, record them on bond

sheets, and deliver them to the courthouse. Hays testified that it is impossible to transport

the citations daily, and he estimated that there are approximately 30 to 50 citations filed

every Monday and Friday. Hays noted that citations issued over the weekend are brought

to the courthouse on Monday and those issued through the week are brought to the

courthouse on Friday. In response to specific questioning regarding citations issued on

Tuesday, Hays agreed that those are not filed at the courthouse until Friday.


       1
           The matter was previously set and the defendant at that time had a stack of

citations, in addition to the one issued to him, that had been issued by the City of Troy.

The citations were admitted into evidence and reviewed by the State, after which the

State refused to dismiss the citation against the defendant. The matter was reset to July

30, 2014.

                                             2
¶5     Hays averred that he is familiar with Supreme Court Rule 552 (eff. Sept. 30, 2002)

and explained that "the tickets should be up within 48 hours." He emphasized, "[I]t's not

a mandate. *** [T]his is our decision that if you can get them up in 48 hours, if possible,

that's the way it should be."

¶6     The circuit court entered an order on July 31, 2014, granting the defendant's

motion to dismiss, based on a finding of a clear and consistent violation of Supreme

Court Rule 552, pursuant to this court's ruling in People v. Hanna, 185 Ill. App. 3d 404

(1989). The State filed a timely notice of appeal.

¶7                                      ANALYSIS

¶8     The issue on appeal is whether the circuit court erred by granting the defendant's

motion to dismiss. "[W]here there is no factual or credibility dispute and the question

involves only the application of the law to the undisputed facts, our standard of review is

de novo." People v. Robinson, 322 Ill. App. 3d 169, 173 (2001).

¶9     Supreme Court Rule 552 provides, inter alia: "The arresting officer shall complete

the form or ticket and, within 48 hours after the arrest, shall transmit [it] *** to the clerk

of the circuit court of the county in which the violation occurred." Ill. S. Ct. R. 552 (eff.

Sept. 30, 2002). In People v. Hanna, we addressed whether DUI citations were properly

dismissed by the circuit court when the arresting officers failed to file the citations with

the circuit clerk within 48 hours, pursuant to Supreme Court Rule 552. 185 Ill. App. 3d

at 408. We stated in Hanna that "Rule 552 is part of article V of the supreme court rules"

(id. at 408), which "was adopted *** to ensure judicial efficiency and uniformity as well

as 'to expedite the handling of traffic cases.' " Id. (quoting People v. Roberts, 113 Ill.
3
App. 3d 1046, 1050 (1983)).

¶ 10   We further recognized that when making the determination whether the language

of a statute is mandatory or directory, the Illinois Supreme Court has held that:

       " 'a statute which specifies the time for the performance of an official duty will be

       considered directory only where the rights of the parties cannot be injuriously

       affected by failure to act within the time indicated. However, where such statute

       contains negative words, denying the exercise of the power after the time named,

       or where a disregard of its provisions would injuriously affect public interests or

       private rights, it is not directory but mandatory.' " Id. at 409 (quoting Carrigan v.

       Illinois Liquor Control Comm'n, 19 Ill. 2d 230, 233 (1960)).

¶ 11   Based on the principles in Carrigan, we concluded in Hanna that "the duty to file

or mail a traffic citation with the clerk of the court within 48 hours is directory" because

"[n]othing in the rule suggests that failure to follow the rule will injuriously affect a

party's rights." 185 Ill. App. 3d at 409. We noted, however, that the supreme court does

not make useless rules and if we reversed without directions, we would condone a

violation of Supreme Court Rule 552 and hinder the circuit court's control of its docket.

Id. Accordingly, we remanded with directions for the circuit court to determine whether

the procedure used by the officer or police department was a part of a pattern of clear and

consistent violation of Rule 552. Id. at 409-10. If such was the case, dismissal of the

citations would be warranted. Id. On the other hand, if the circuit court determined that

the violation of Rule 552 was inadvertent, dismissal would not be warranted. Id. at 410.

¶ 12   In this case, the State argues that the circuit court erred by granting the defendant's
                                               4
motion to dismiss, based on People v. Hanna, because our ruling to remand that case for

a determination of whether the procedure used by the police department "was part of an

ongoing violation of Supreme Court Rule 552" (185 Ill. App. 3d at 409) was an

unauthorized supervisory order to the circuit court.

¶ 13   We begin by noting that the State forfeited this argument on appeal by failing to

raise it in the circuit court. See People v. Herron, 215 Ill. 2d 167, 175 (2005) (generally,

issues not raised before the circuit court are forfeited on appeal). The State argues that it

would have been futile to raise the issue at the trial level, because the circuit court was

bound by the Hanna decision (185 Ill. App. 3d 404). We find this does not excuse the

State from properly preserving the issue by asserting the argument before the circuit

court. Accordingly, we find the argument is forfeited.

¶ 14   Forfeiture notwithstanding, however, we find the State's argument unpersuasive

for various reasons. First, Hanna was decided in 1989 and is still good law. After Hanna

was filed, there was a petition for leave to appeal (PLA) to the Illinois Supreme Court,

which was denied. The State had the opportunity to assert this argument in Hanna, but

the Illinois Supreme Court did not see fit to grant the PLA. Moreover, there is no case

law contrary to our decision in Hanna and there is no negative history relative to the case

to support the State's argument.

¶ 15   Second, we note that Illinois Supreme Court Rule 552 (eff. Sept. 30, 2002) has not

been amended in any way since Hanna was decided. Had the Illinois Supreme Court

found a need to amend the rule based on the argument advanced by the State, there has

been ample time to make such amendments as necessary, but none have been made.
                                        5
¶ 16   Even assuming, arguendo, that Hanna was an improper supervisory order, there is

nothing in the record to indicate that the circuit court believed it was bound to follow

Hanna but wished to do otherwise. In other words, even had the court believed Hanna

was an unauthorized supervisory order, it could have independently reached the same

conclusion because the logic in Hanna is sound. The circuit court here could have

recognized on its own that, although the 48-hour deadline requirement is directory, the

supreme court does not make useless rules and the dismissal of the defendant's citation

would be warranted if exceeding the 48-hour deadline was a part of a clear and consistent

violation of Rule 552 by the Troy police department. For these reasons, we find that the

circuit court did not err by granting the defendant's motion to dismiss.

¶ 17   The State next argues that the appropriate disposition of this case would be to

remand with directions for the circuit court to first consider whether the violation of

Supreme Court Rule 552 resulted in prejudice to the defendant or impaired the circuit

court's management of its docket. We disagree. As stated above, People v. Hanna is still

good law. Under the analysis found in Hanna, only when a court has found the particular

violation of Rule 552 at issue was inadvertent, and therefore was not a part of a pattern of

clear and consistent violation of the rule, would the court consider whether the violation

resulted in prejudice to the defendant or impaired the circuit court's management of its

docket.

¶ 18   In this case, Detective Todd Hays testified that the Troy police department

consistently transports citations to the circuit clerk on Mondays and Fridays, causing

citations issued on Tuesdays to be filed beyond the 48-hour deadline, as well as those
                                           6
issued on Mondays and Fridays after the other citations are brought in for filing.

Accordingly, a clear and consistent violation of Rule 552 has occurred, dismissal of the

defendant's citation is permissible on that basis, and, as a result, there is no need for the

circuit court to conduct a prejudice analysis in this case.

¶ 19                                 CONCLUSION

¶ 20   For the foregoing reasons, we affirm the July 31, 2014, order of the circuit court of

Madison County that granted the motion of the defendant to dismiss the traffic citation

issued to him by the Troy police department on May 5, 2014.



¶ 21   Affirmed.




                                              7
                                 2015 IL App (5th) 140423

                                       NO. 5-14-0423

                                          IN THE

                             APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     Madison County.
                                                )
v.                                              )     No. 14-TR-8913
                                                )
CHRISTOPHER M. GEILER,                          )     Honorable
                                                )     Elizabeth R. Levy,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

Opinion Filed:          February 11, 2015
______________________________________________________________________________

Justices:          Honorable James R. Moore, J.

                  Honorable Bruce D. Stewart, J., and
                  Honorable S. Gene Schwarm, J.,
                  Concur
______________________________________________________________________________

Attorneys         Hon. Thomas D. Gibbons, State's Attorney, Madison County
for               Courthouse, 157 N. Main Street, Suite 402, Edwardsville, IL 62025;
Appellant         Patrick Delfino, Director, Stephen E. Norris, Deputy Director,
                  Patrick D. Daly, Staff Attorney, Office of the State's Attorneys
                  Appellate Prosecutor, 730 East Illinois Highway 15, Suite 2, P.O.
                  Box 2249, Mt. Vernon, IL 62864
_____________________________________________________________________________

Attorney          Christopher M. Geiler
for               1501 Malia Drive
Appellee (pro se) St. Jacob, IL 62281
______________________________________________________________________________